DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 11/07/2022 is acknowledged.

 Claims 1-3, 7, 11, 16, 20, 21, 28, 29, 33, 38, 40, 45, 54, 55, 118, 121, 123, 125, 127, and 129are pending.

Claims 115 and 116 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 11, 16, 20, 21, 28, 29, 33, 38, 40, 45, 54, 55, 118, 121, 123, 125, 127, and 129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle et al (US20130289094).
The instant invention is drawn to a method of decreasing adverse effect of drug administration via the administration of a smaller dose of the composition before the administration of a second larger dose. The claims recite various ways one may provide the different doses such as by varying a concentration of the drug or rate of administration, for example.
Hinkle et al have taught the administration of lipid formulated siRNA compounds (the same lipids recited in the claims) where it has been taught to administer via numerous means such as injection or infusion. It has also been taught to provide a first dose at a smaller dose to monitor for adverse effects such as allergic reaction, elevated lipid levels, elevated blood pressure or increase in cytokine levels. It has been taught that the full dose can be administered as two, three, or more sub-doses. It has been taught that the sub-doses can be administered as a continuous infusion. Hinkle et al have taught to provide a first smaller dose before administering subsequent additional dose(s) of an amount more than the first dose. It was well that there are various ways one in the art could achieve such administration levels. One in the art could, for example, adjust the concentration of two different injections of the same volume. One in the art could adjust the rate of infusion compositions of the same concentration or one could adjust the concentration of two infusions given over the same period of time. The means for providing a smaller dose before a larger dose was well within the skill of one in the art at the time of invention where one could adjust various factors to achieve the desired amounts of drug administration. Hinkle et al have taught that the doses of the composition of their invention can be determined by art known means. Furthermore, one in the art would need to determine rates and concentration of different nucleic acid based drugs for use in a treatment. The effective dosages must be determined de novo for any new drug and the rates of administration and/or concentration vary between different siRNA compounds and compounds comprising siRNA encoding vectors or therapeutic protein, for example. Hinkle et al have taught that the means for such determination was known in the art at the time of invention. The instant invention appears to be methods of optimizing dosages where one in the art would have recognized the various ways recited in the claims was known in the art.  While the entire reference is relied on and relevant to the instant invention applicant is directed to paragraphs18, 20, 21, 23, 47, 59, 129-134, 148-154, 183, 186, 187, 188, 229-231, 276, 277, 285, 286, 289, and 290, for example.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time of invention.

Claims 1-3, 7, 11, 16, 20, 21, 28, 29, 33, 38, 40, 45, 54, 55, 118, 121, 123, 125, 127, and 129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle et al (WO2012058693).
The instant invention is drawn to a method of decreasing adverse effect of drug administration via the administration of a smaller dose of the composition before the administration of a second larger dose. The claims recite various ways one may provide the different doses such as by varying a concentration of the drug or rate of administration, for example.
Hinkle et al have taught the administration of lipid formulated siRNA compounds (the same lipids recited in the claims) where it has been taught to administer via numerous means such as injection or infusion. It has also been taught to provide a first dose at a smaller dose to monitor for adverse effects such as allergic reaction, elevated lipid levels, elevated blood pressure or increase in cytokine levels. It has been taught that the full dose can be administered as two, three, or more sub-doses. It has been taught that the sub-doses can be administered as a continuous infusion. Hinkle et al have taught to provide a first smaller dose before administering subsequent additional dose(s) of an amount more than the first dose. It was well that there are various ways one in the art could achieve such administration levels. One in the art could, for example, adjust the concentration of two different injections of the same volume. One in the art could adjust the rate of infusion compositions of the same concentration or one could adjust the concentration of two infusions given over the same period of time. The means for providing a smaller dose before a larger dose was well within the skill of one in the art at the time of invention where one could adjust various factors to achieve the desired amounts of drug administration. Hinkle et al have taught that the doses of the composition of their invention can be determined by art known means. Furthermore, one in the art would need to determine rates and concentration of different nucleic acid based drugs for use in a treatment. The effective dosages must be determined de novo for any new drug and the rates of administration and/or concentration vary between different siRNA compounds and compounds comprising siRNA encoding vectors or therapeutic protein, for example. Hinkle et al have taught that the means for such determination was known in the art at the time of invention. The instant invention appears to be methods of optimizing dosages where one in the art would have recognized the various ways recited in the claims was known in the art.  While the entire reference is relied on and relevant to the instant invention applicant is directed to page 37, lines 15-17, page 70, line32-page 71, line3, page 38, lines14-17, page 36, lines29-30, page 1, line9-11, page 5, line1-2, page 6, lines 27-29, page 4, lines25-27, page 39, lines1-2 for example.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time of invention.

Applicant is directed to MPEP 2144.05 II in regard to the rejections above.

II.    ROUTINE OPTIMIZATION 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A.    Optimization Within Prior Art Conditions or Through Routine Experimentation 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

B.    There is a Motivation to Optimize Result-Effective Variables 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635